This case arises out of the program for construction under the Federal-Aid Highways Act, 23 U.S.C. § 101, et seg., of a national system of interstate and defense highways. Plaintiff and defendant entered into a project agreement (23 U.S.C. § 110) for construction of a filtration plant, the agreement, inter alia, acknowledging that the Bureau of Public Boads authorized the work to proceed and that Federal funds were obligated for the project not to exceed the estimated total cost shown as $1.3 million. Federal funds are shown as $1,170,000 which is 90% of the said total cost. Plaintiff alleges that the agreement obligated defendant to reimburse it to the extent of 90% of the estimated cost, i.e. that defendant would participate to the extent of $1,170,000. Defendant contends that the parties understood and agreed that the 'amount of $1,~ 170,000 represented the maximum participation, which could be reduced to effect the most economical solution consistent with the public interest. Plaintiff was paid $1,165,000, the sum of $309,460 being recouped from plaintiff on a subsequent and unrelated voucher. Defendant has counterclaimed for $132,405, plus interest, representing the fair market value of certain inventory items belonging to defendant. In a recommended opinion filed June 17,1975, Trial Judge Louis Spector concluded that plaintiff is entitled, either under the Act or under the implementing agreements, or both to recover the funds wrongfully recouped. This case came before the court (coweN, Chief Judge, Nichols and bennett, Judges) on plaintiff’s motion requesting the court to adopt the recommended decision, defendant having withdrawn its notice of intention to except. Upon consideration thereof, without oral argument, since the court agrees with the trial judge’s recommended decision, it granted plaintiff’s motion and adopted the decision as the 'basis for its judgment in this case. On September 12,1975, by order, the court entered judgment for *1030plaintiff in the sum of $314,460, and entered judgment for defendant on its counterclaim against plaintiff in the sum of $113,750.